Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-15 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	For claims 2, 10-11 and 14, the phrases “or”, “any of” and “at least one of” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 4-9 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gee et al. (U.S. Patent Application Publication 2017/0222366; hereafter “Gee”).
	For claim 1, Gee teaches a method of securing a computer at a docking station (note paragraph [0021], docking station), the docking station comprising a physical lock for selectively engaging with a locking interface of the computer to prevent removal of the computer from the docking station (note paragraphs [0022]-[0023], security cable connecting docking station and information handling system includes physical lock engaging with interface of devices), the method comprising:
	during a period of time in which the computer is registering a presence of an authenticated user at the computer (note paragraphs [0024]-[0025], user can be authenticated to docking cable with password, smart card or biometric), maintaining the physical lock of the docking station in an unlocked state disengaged from the locking interface of the computer (note paragraph [0030], with automated lock and unlock, docking cable is unlocked when user is present); and
	when the computer is entering a locked state in response to a departure of the authenticated user from the computer, signaling the physical lock of the docking station 

	For claim 8, Gee teaches a computer (note paragraph [0021], information handling system) comprising:
	a central processing unit (note paragraph [0020], CPU);
	a memory providing an operating system to the central processing unit (note paragraph [0020], RAM, ROM and disk drives);
	an electronic interface to interface electronically with a docking station (note paragraph [0021], docking cable to docking station);
	a locking interface to engage a physical lock selectively securing the computer to the docking station (note Fig. 2A, 3B and paragraphs [0024]-[0026], pin guides and port interface with lock); and
	an electronic locker driver to control the physical lock of the docking station, through the electronic interface, based on a state of the operating system (note paragraph [0024], embedded controller of information handling system manages lock solenoid).

	For claim 14, Gee teaches a docking station for a computer comprising:
	an electronic interface to interface electronically with the computer (note paragraph [0021], docking cable from information handling system to docking station);

	an electronic locker to control the physical lock based on signals received through the electronic interface from the computer indicating a detected presence or departure of an authenticated user at the computer (note paragraph [0024],docking station enforces security rules; microcontroller manages lock solenoid).


	For claim 4, Gee teaches claim 1, wherein the presence of the authenticated user at the computer is determined by a proximity sensor sensing a proximity key of the authenticated user (note paragraph [0030], user proximity determined by wireless signal of user’s phone).

	For claim 5, Gee teaches claim 1, wherein the presence of the authenticated user at the computer is determined by a biometric sensor (note paragraphs [0024] and [0030], user authentication and presence determined by biometric device and camera).

	For claim 6, Gee teaches claim 1, wherein the presence of the authenticated user at the computer is determined by entry of a Basic Input/Output System (BIOS) password (note paragraph [0025], BIOS manages locked and unlocked states via password).



	For claim 9, Gee teaches claim 8, wherein, when the operating system is interacting with an authenticated user, the electronic locker driver maintains the physical lock of the docking station in an unlocked state (note paragraph [0030], with automated lock and unlock, docking cable is unlocked when user is present).

	For claim 15, Gee teaches claim 14, wherein:
	when the electronic locker is signaled that the authenticated user is present at the computer, the electronic locker maintains the physical lock of the docking station in an unlocked state (note paragraph [0030], with automated lock and unlock, docking cable is unlocked when user is present); and
	when the electronic locker is signaled that the authenticated user is departing from the computer, the electronic locker engages the physical lock of the docking station to a locked state (note paragraph [0030], away policy of automatic locking determines an absent user and locks the docking cable).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gee as applied to claim 1 above, and further in view of Longobardi et al. (U.S. Patent Application Publication 2015/0005944; hereafter ”Longobardi”).
	For claim 2, Gee differs from the claimed invention in that they fail to teach:
	wherein departure of the authenticated user is determined by the user locking or logging out the computer.

	Longobardi teaches:
	wherein departure of the authenticated user is determined by the user locking or logging out the computer (note paragraph [0028], user locking the computer screen activates the docking station physical lock).

	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the automatic docking station lock of Gee and the user locking the computer screen activating an automatic lock of Longobardi. It would have been obvious because a simple substitution of one known element .


7.	Claims 3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gee as applied to claims 1 and 8 above, and further in view of Maack (U.S. Patent Application Publication 2008/0209965).
	For claim 3, Gee differs from the claimed invention in that they fail to teach:
	wherein departure of the authenticated user is determined by a period of time during which the computer is idle without user input.

	Maack teaches:
	wherein departure of the authenticated user is determined by a period of time during which the computer is idle without user input (note paragraph [0023], docking station lock is activated after a predefined time of user inactivity and screensaver is triggered).

	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the automatic docking station lock of Gee and the screensaver activating an automatic lock of Maack. It would have been obvious because a simple substitution of one known element (departure of user determined by 


	For claim 10, the combination of Gee and Maack teaches claim 8, wherein, when the operating system is entering any of a locked state, a sleeping state and a hibernating state (note paragraph [0016] of Maack, system enters locked state when screensaver is active), the electronic locker driver signals the physical lock of the docking station to engage the locking interface of the computer (note paragraph [0023] of Maack, docking station lock is activated after a predefined time of user inactivity and screensaver is triggered).

	For claim 11, the combination of Gee and Maack teaches claim 10, wherein the operating system automatically enters at least one of a locked state, a sleeping state and a hibernating state after a predetermined period being idle without user input (note paragraph [0016] of Maack, system enters locked state when screensaver is triggered after a predefined time of user inactivity).

	For claim 12, the combination of Gee and Maack teaches claim 10, wherein the electronic interface is to interface the computer with at least one peripheral electronic 

	For claim 13, the combination of Gee and Maack teaches claim 10, wherein, when the operating system is entering an unlocked state following user authentication, the electronic locker driver signals the physical lock of the docking station to disengage from the locking interface of the computer (note paragraph [0024] of Gee, lock moves to unlock position with a password; paragraph [0023] of Maack, lock is unlocked after screensaver is unlocked by user entering valid password).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IPCOM000146732D teaches an automatic docking station lock that unlocks with a password or biometric (note page 2, Normal Unlocking).

Stoddard (U.S. Patent Application Publication 2015/0154839) teaches a device lock in response to a conventional logout or lockscreen (note paragraph [0016]) that can be controlled by a remote command from a IT department or manager (note paragraph [0023]).



Nguyen et al. (U.S. Patent Application Publication 2017/0177029) teaches a remote server sending a lock or unlock command to a docking station (note paragraphs [0019]-[0020]).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/David J Pearson/Primary Examiner, Art Unit 2438